FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-15-00133-CV

                                 Trial Court No. 14-00053

In the Interest of J. D. H., a child
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Motion fee                                $10.00    Darla S McLeroy
Reporter's record                        $216.00    Van Zandt County
Filing                                   $100.00    N/A
Indigent                                  $25.00    N/A
Supreme Court chapter 51 fee              $50.00    N/A
Required Texas.gov efiling fee            $20.00    N/A
TOTAL:                                   $421.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 24th day of August 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk